Citation Nr: 0808828	
Decision Date: 03/17/08    Archive Date: 04/03/08

DOCKET NO.  04-40 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Service connection for alcohol and drug dependence.

2.	Service connection for diabetes mellitus, type 2 
(diabetes).

3.	Service connection for a major depressive disorder.   


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from July 1976 to September 
1976, and from November 1980 to March 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in April 2004 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.      


FINDINGS OF FACT

1.	The veteran's alcohol and drug dependence is not related 
to service.  

2.	The veteran's diabetes is not related to a service-
connected disorder.  

3.	The veteran's depression is not related to a service-
connected disorder.   


CONCLUSIONS OF LAW

1.	Alcohol and drug dependence was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2007); Allen v. Principi, 237 F.3d 
1368, 1381 (Fed. Cir. 2001).
 
2.	A diabetes disorder is not proximately due to or the 
result of a service-connected disorder.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.310 (2007).  

3.	A major depressive disorder is not proximately due to or 
the result of a service-connected disorder.  38 U.S.C.A. § 
1131 (West 2002); 38 C.F.R. § 3.310 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims entitlement to service connection for 
alcohol and drug dependence, and claims secondary service 
connection for diabetes and depression.  In the interest of 
clarity, the Board will initially discuss whether these 
claims have been properly developed for appellate purposes.  
The Board will then address the merits of the claims, 
providing relevant VA law and regulations, the relevant 
facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in letters 
from VA dated in January 2004 and March 2006.  38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159.  VA informed the veteran of the 
elements comprising his claims and of the evidence needed to 
substantiate the claims.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2007).  VA requested from the veteran 
relevant evidence, or information regarding evidence which VA 
should obtain (the Board also finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims).  Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (veteran should be notified that he 
should submit any pertinent evidence in his possession).  VA 
advised the veteran of the respective duties of the VA and of 
the veteran in obtaining evidence needed to substantiate his 
claims.  And in the January 2004 letter, VA provided 
notification to the veteran prior to the initial adjudication 
of his claims.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2007) (VCAA notice must be provided to a claimant 
before the initial unfavorable RO decision).

The Board notes a deficiency with VCAA notification, however.  
VA did not notify the veteran regarding disability 
evaluations and effective dates for the award of VA benefits 
until March 2006.  See Dingess/Hartman and Mayfield, both 
supra.  

Nevertheless, the Board finds that any presumed prejudice 
incurred by the veteran as a result of the untimely notice 
has been rebutted by the record, and that proceeding with a 
final decision is appropriate here.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328.  As will be further detailed below, the Board 
will deny the veteran's claims.  No disability rating or 
effective date will be assigned here therefore.  As such, the 
late notice is harmless error.  

VA has satisfied VCAA notification requirements in this 
matter.  

With regard to VA's duty to assist, the VCAA requires that VA 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate a claim for benefits 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  The VCAA provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. § 
5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied as well.  The RO obtained medical records 
relevant to the appeal.  And VA afforded the veteran the 
opportunity to appear before one or more hearings to voice 
his contentions.  But the RO did not provide the veteran with 
compensation examination and opinion for his service 
connection claims.  See 38 U.S.C.A. § 5103A.  Nevertheless, 
the Board finds this acceptable under the VCAA given the 
current state of the record.    

As noted, a VA medical examination and opinion is required 
only when a reasonable possibility exists that such 
assistance would aid in substantiating a claim.  38 U.S.C.A. 
§ 5103A; see Duenas v. Principi, 18 Vet. App. 512 (2004).  
The Court of Appeals of Veteran's Claims has recently held 
that the Secretary's duty to provide a medical examination is 
triggered where there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; and (3) an indication that 
the disability may be associated with the veteran's service; 
but (4) insufficient medical evidence on file for the 
Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006). 

Here, no reasonable possibility exists that recent medical 
examination or opinion would assist the veteran in 
substantiating his service connection claims.  Conducting 
medical examination for diagnostic purposes would serve no 
purpose in this case.  As will be noted further below, 
private medical records demonstrate that the veteran has 
alcohol, diabetes, and depressive disorders.  And conducting 
medical examination for purposes of rendering an opinion 
would serve no purpose in this case.  As will be detailed 
further below, service connection cannot be awarded here due 
to the fact that the veteran's claims rest on his admitted 
alcohol and drug use in service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002) (providing that no compensation will be paid 
if the disability is a result of the person's own willful 
misconduct or abuse of alcohol or drugs); Allen v. Principi, 
237 F.3d 1368, 1381 (Fed. Cir. 2001).  The evidentiary 
foundation for a medical nexus opinion is lacking for these 
claims therefore.  As such, no reasonable possibility exists 
that medical examination and opinion would aid the veteran in 
substantiating the service connection claims here.  See 38 
U.S.C. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4)(i), Duenas 
and McLendon, both supra.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the veteran in 
this appeal.  Therefore, the veteran has not been prejudiced 
as a result of the Board deciding his claims here.  

II.  The Merits of the Claims to Service Connection

The veteran claims that service caused his alcohol and drug 
dependence, and that these disorders caused his diabetes and 
depression.  For the reasons set forth below, the Board 
disagrees with the veteran's claims.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1131 (2002); 38 C.F.R. § 3.303(a) 
(2007).
  
In general, to establish service connection for a disability, 
a claimant must submit the following:  First, medical 
evidence of a current disability.  Second, medical evidence, 
or in certain circumstances lay testimony, of in-service 
incurrence or aggravation of an injury or disease.  And 
third, medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  

Service connection may be established on a secondary basis 
for a disability that is proximately due to, the result of, 
or aggravated by a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2007).  Establishing service-connection on 
a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2007).  
See also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) 
reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993) and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).

In this matter, the evidence of record demonstrates that the 
veteran was treated in service for alcohol and drug abuse.  A 
January 1982 hospital report notes abuse of alcohol and 
cannabis, and entry into a drug/alcohol program.  The 
veteran's February 1982 discharge report of medical 
examination noted January 1982 inpatient treatment for 
"detoxification from alcoholism, chronic[.]"  The veteran's 
service medical records refer to alcohol abuse and drug 
abuse.  And the veteran's Form DD-214 notes the veteran's 
separation for "alcohol or other drug abuse."  

Nevertheless, applicable law precludes an award of VA 
compensation for alcohol or drug abuse disabilities that are 
not secondary to, or a symptom of, a service-connected 
disability.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002) 
(providing that no compensation will be paid if the 
disability is a result of the person's own willful misconduct 
or abuse of alcohol or drugs); See Allen, 237 F.3d at 1381.

The veteran is not service-connected for any other disorder, 
nor does he argue that another disorder caused his alcohol 
and drug dependence.  As such, service connection for alcohol 
and drug dependence is unwarranted.  

The Board likewise finds service connection unwarranted for 
the veteran's diabetes and depression, as secondary to 
alcohol and drug dependence.  Though a February 2004 private 
medical examination report demonstrates that the veteran 
currently has these disorders, the veteran is not service-
connected for alcohol and drug dependence.  Therefore, 
secondary service connection for these disorders, based on 
alcohol and drug dependence, must be denied.  See 38 C.F.R. 
§ 3.310.    

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of-the-doubt rule does not apply, and the 
claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board notes that it has closely reviewed and considered 
the veteran's statements in this matter, and the statement 
from his father.  While these statements may be viewed as 
evidence, the Board must also note that laypersons without 
medical expertise or training are not competent to offer 
medical evidence on matters involving diagnosis and etiology.  
Therefore, the statements alone are insufficient to prove the 
veteran's claims.  Ultimately, a lay statement, however 
sincerely communicated, cannot form a factual basis for 
granting a claim requiring medical determinations.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  


ORDER

1.	Service connection for alcohol and drug dependence is 
denied.  

2.	Service connection for diabetes mellitus, type 2 is 
denied.  

3.	Service connection for a major depressive disorder is 
denied.  



____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


